IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH PAUL LOWERY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3045

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 8, 2014.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Joseph Paul Lowery, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, AND OSTERHAUS, JJ., CONCUR.